Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 201298952 (Kotaki et al.) in view of US Patent Application No. 20080077907 (Kulkami).
	Regarding claim 1, Kotaki et al. discloses:“a method (FIG. 13A) for displaying an index value ([0032]: “an index value … which is outputted from an EDA tool or the like”), comprising: calculating a first index value using a plurality of images ([0013]: “a wide imaging range (EP) is divided into plural local areas and then imaged, and the pickup images of the local areas are joined through image processing in order to produce a wide-range and high-resolution panoramic image (an image constructed by joining plural adjoining images). The local areas shall be called segmental evaluation points (SEPs)”; FIG. 13A: 1308; [0185]: “plural candidates for an SEP arrangement (hereinafter, called SEP candidates) which are different from one another in imaging positions or an imaging magnification for SEPs are calculated based on division index values calculated at step 1308”); estimating a model on the basis of the first index value and pattern information ([0032]: “an index value obtained by evaluating complexity of a shape of a pattern on the basis of design information”; [0040]: “comparing the pattern shapes formed on the mask with design information on the mask”); calculating a second index value using the model; and displaying at least one of the first index value and the second index value” ([0154]: “index values obtained by evaluating complexity of a shape of a pattern on the basis of design information, or a risky spot at which a device malfunction is likely to occur and which is outputted from an EDA tool or the like”).
	However, Kotaki et al. does not clearly disclose the remaining limitations of the claim.  To that end, Kulkami discloses: “generation of a “mask pattern verification model” ([0050]: As illustrated in FIG. 10, the present invention provides for a further improvement on the neural network-based OPC process 180 through a compound process 230 that serially combines neural network-based OPC and model-based OPC processes. The compound process is performed by initially processing the target mask design 152 through a neural network-based OPC system 232 corresponding to the system 150. The resulting preliminarily corrected mask design is then subjected to conventional rule-based pattern verification and refinement 174', producing a neural network-based OPE corrected mask design 234”; [0052]: ”Where changes are introduced through operation of the model-based OPC process 242, the correspondingly modified neural network-based OPE corrected mask design 234 is processed through final quality assurance rule-based pattern verification”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kotaki et al. with the invention of Kulkami in order to provide mask design/pattern verification (e.g., see Kulkami @ [0050]). 
	With respect to claim 2, Kotaki et al. discloses: “detecting a first risky point on the basis of the first index value or a second risky point on the basis of the second index value; and displaying at least detected one of the first risky point and the second risky point” ([0138]: “index values, which are obtained by evaluating the complexities of the shapes of patterns according to design information, or a risky point at which a device malfunction is likely to occur and which is outputted from an EDA tool or the like”).
	Regarding claim 5, Kotaki et al. discloses: “the images are electron beam images ([0103]: FIG. 1 is a block diagram schematically showing the configuration of an SEM that acquires a secondary electron (SE) image of a specimen or a backscattered electron (BSE) image thereof. The SE image and BSE image shall be generically called SEM images”), optical images, or X-ray images”.
	Regarding claim 7, Kotaki et al. discloses: “the first index value is one of number of defects of a pattern shape ([0154]: “index values obtained by evaluating complexity of a shape of a pattern on the basis of design information, or a risky spot at which a device malfunction is likely to occur”), defect rate, and fluctuation quantity of a pattern size”.
	Regarding claim 9, Kulkami discloses: “the model is at least one of a rule-based model and a model-based model” ([0050]: As illustrated in FIG. 10, the present invention provides for a further improvement on the neural network-based OPC process 180 through a compound process 230 that serially combines neural network-based OPC and model-based OPC processes. The compound process is performed by initially processing the target mask design 152 through a neural network-based OPC system 232 corresponding to the system 150. The resulting preliminarily corrected mask design is then subjected to conventional rule-based pattern verification and refinement 174', producing a neural network-based OPE corrected mask design 234”; [0052]: ”Where changes are introduced through operation of the model-based OPC process 242, the correspondingly modified neural network-based OPE corrected mask design 234 is processed through final quality assurance rule-based pattern verification”). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kotaki et al., Kulkami and US Patent Application No. 20199147134 (Wang et al). 
	Claim 20 is dependent upon 9.  As discussed above, claim 9 is disclosed by the combination of Kotaki et al. and Kulkami. Thus, those limitations of claim 20 that are recited in claim 9 are also disclosed by the combination of Kotaki et al. and Kulkami. 
	However, the combination of Kotaki et al. and Kulkami. does not clearly disclose the remaining limitations of the claim.  To that end, Wang et al. discloses: “the model-based model is generated by machine learning” ([0022]: “performing OPC and post-OPC verification. According to embodiments of the present disclosure, the post-OPC verification uses machine learning (e.g., image based machine learning) approaches to verify the corrected mask layout design”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kotaki et al. and Kulkami with the invention of Wang et al. in order to provide post-OPC verification of the corrected mask layout (e.g., see Wang et al. @ [0022]).

Allowable Subject Matter
Claims 3, 4, 6, 8 and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Myron Wyche/                 5/7/2022
Primary Examiner            AU2644